

116 HR 5284 IH: Veteran Outreach Understanding To Reach Every American Courageous Hero Act
U.S. House of Representatives
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5284IN THE HOUSE OF REPRESENTATIVESDecember 3, 2019Mr. Khanna (for himself, Mr. Kim, Mr. Waltz, and Mr. Cook) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize State approving agencies to carry out outreach
			 activities.
	
 1.Short titleThis Act may be cited as the Veteran Outreach Understanding To Reach Every American Courageous Hero Act or the Vet OUTREACH Act. 2.FindingsThe Congress finds the following:
 (1)State Approving Agencies (SAAs) play a critical role administering GI Bill benefits to veterans. (2)SAAs ensure veterans can use their GI Bill benefits at quality education and job-training programs like apprenticeships.
 (3)The SAAs primary purpose is to review, evaluate, and approve education and training programs to ensure veterans have the highest quality education.
 (4)The VALOR Act (Public Law 115–89), makes it easier for employers to offer apprenticeships to veterans.
 (5)In 2015, SAAs across the country conducted almost 50,000 outreached-related actions to ensure veterans were informed of the benefits they are entitled to receive.
 (6)SAAs are now left to rely on outreach products created before 2015 and can no longer travel to job fairs and employers to ensure veterans, educational institutions, and employers know about the potential benefits and opportunities of the GI Bill.
 3.Authority of State approving agencies to carry out outreach activitiesSection 3673 of title 38, United States Code, is amended by adding at the end the following new subsection:
			
				(f)Outreach activities
 (1)A State approving agency may carry out outreach activities if it has properly conducted its enforcement and approval of education programs and funds are still available to do so.
 (2)A SAA shall be considered to have properly conducted its enforcement and approval of education programs if it has met its Department of Veterans Affairs cooperative agreement requirements relating to the oversight and approval of programs, and has completed a risk-based program review of any program determined to be of questionable quality or at risk by any Federal or State agency or any accrediting agency.
 (3)Outreach activities carried out under this subsection shall be carried out using amounts otherwise authorized to be appropriated. No additional amounts are authorized to be appropriated to carry out this subsection..
		